ROBERTS, Justice.
Our consideration of the record, briefs and arguments in this cause leads us to the conclusion that the order of the Judge of Industrial Claims is supported by com*276petent substantial evidence and comports with the essential requirements of law. United States Casualty Co. v. Maryland Casualty Co., 55 So.2d 741 (Fla. 1951). The Industrial Commission, therefore, was in error when it reversed the order. Hence the ruling of the Industrial Commission of March 14, 1969 is quashed with directions to reinstate the order of the Judge of Industrial Claimed dated June 24, 1968.
It is so ordered.
ERVIN, C. J., THORNAL and CARLTON, JJ., and JOHN J. CREWS, Jr., Circuit Judge, concur.